                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

KELVIN L. THOMAS,

                      Petitioner,                                   8:18CV531

       vs.
                                                                MEMORANDUM
                                                                 AND ORDER
STATE OF NEBRASKA, SCOTT
FRAKES, Director, Nebraska
Correctional Services; and MICHELL
CAPPS, Warden, Nebraska State
Penitentiary;

                      Respondents.

      This matter is before the court on preliminary review of Petitioner Kelvin L.
Thomas’ Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

       Claim One:             Petitioner’s statements to the police (a) were the product
                              of inducement, promise, threat or interrogation that
                              overwhelmed his will and thus were involuntarily made,
                              and should have been suppressed and (b) Petitioner’s
                              statements were improperly obtained after he invoked his
                              right to remain silent and should have been suppressed.1



       1
          In another claim, Petitioner attacks the second degree murder statute, Neb. Rev. Stat. §
28-304. However, since he was convicted of first degree murder, see State v. Thomas, 673
N.W.2d 897 (Neb. 2004), abrogated on other grounds by State v. Rogers, 760 N.W.2d 35 (Neb.
2009), Petitioner’s claim attacking Nebraska’s second degree murder statute has no bearing on
this case and is hereby dismissed.
      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By February 26, 2019, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: February 26, 2019: deadline for Respondents to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondents’ brief must be

                                          2
     served on Petitioner except that Respondents are only required
     to provide Petitioner with a copy of the specific pages of the
     record that are cited in Respondents’ motion and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the
     court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondents must file and serve a reply brief. In the event that
     Respondents elect not to file a reply brief, they should inform
     the court by filing a notice stating that they will not file a reply
     brief and that the motion is therefore fully submitted for
     decision.

F.   If the motion for summary judgment is denied, Respondents
     must file an answer, a designation and a brief that complies
     with terms of this order. (See the following paragraph.) The
     documents must be filed no later than 30 days after the denial
     of the motion for summary judgment. Respondents are
     warned that failure to file an answer, a designation and a
     brief in a timely fashion may result in the imposition of
     sanctions, including Petitioner’s release.


                            3
       4.   If Respondents elect to file an answer, the following procedures must
be followed by Respondents and Petitioner:

            A.    By February 26, 2019, Respondents must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondents must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                  state remedies, a procedural bar, non-retroactivity, a statute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

            C.    Copies of the answer, the designation, and Respondents’ brief
                  must be served on Petitioner at the time they are filed with the
                  court except that Respondents are only required to provide
                  Petitioner with a copy of the specific pages of the designated
                  record that are cited in Respondents’ answer and brief. In the
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set

                                        4
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days after Respondents’ brief is filed,
                  Petitioner must file and serve a brief in response. Petitioner
                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the merits of the petition are therefore fully
                  submitted for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  March 26, 2019: check for Respondents’ answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 10th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                         5
